THOMAS, Circuit Judge,
concurring in part, dissenting in part:
I concur with all but IV(D) of the well-reasoned majority opinion. However, because Summerlin’s attorney was constitutionally ineffective during the penalty phase of Summerlin’s trial, I respectfully dissent from that section.
Arizona law mandates the death penalty when the defendant has a qualifying prior conviction if there is no mitigating evidence. Ariz.Rev.Stat. § 13-703. Although Summerlin only had one prior conviction, it qualified as a “dangerous felony.” Without mitigating evidence, a death sentence was assured, and that is precisely what occurred.
Counsel not only failed to investigate and develop potentially mitigating evidence, but he also failed to present what little mitigating evidence he had assembled. Thus, Counsel’s omissions practically guaranteed Summerlin a death sentence. See Evans v. Lewis, 855 F.2d 631, 636-37 (9th Cir.1988) (noting that in Arizona once an aggravating circumstance, like a prior aggravated felony, was found, *965death was inevitable without mitigating evidence, and thus holding that the failure to pursue psychiatric evidence constituted prejudicially deficient performance).
Counsel did not speak to Summerlin even once during the one month between guilt and sentencing and apparently did almost no preparation. Counsel knew that the prosecution planned to call two psychiatric experts at sentencing, but he failed to interview them prior to the hearing. Counsel also knew that Summerlin had been convicted of only one dangerous felony — an aggravated assault that counsel tried before another judge. Despite knowing of mitigating circumstances surrounding that assault, including that the victim was not physically harmed and that Sum-merlin’s reaction was in response to the victim striking his wife with her car, counsel did not present this information to the judge. Finally, counsel knew from a psychiatric report that Summerlin had an abusive and violent childhood. He apparently did no investigation into the abuse, and he prepared no witnesses on Summerlin’s childhood.
“[Wjhere counsel is on notice that his client may be mentally impaired, counsel’s failure to investigate his client’s mental condition as a mitigating factor in a penalty phase hearing, without a supporting strategic reason, constitutes deficient performance.” Hendricks v. Calderon, 70 F.3d 1032, 1043 (9th Cir.1995); see also Wallace v. Stewart, 184 F.3d 1112, 1115-16 (9th Cir.1999) (holding ineffective an attorney who spent just over two hours total interviewing potential witnesses, including just over thirty minutes with a psychiatric expert, and failed to contact known and willing witnesses); Correll v. Stewart, 137 F.3d 1404, 1412 (9th Cir.1998) (finding counsel’s performance deficient when the attorney only met with the defendant for five minutes between the guilt and penalty phases and failed to call any mitigation witnesses despite knowing people who were willing to testify, and barely raised the defendant’s psychiatric history as a mitigating factor).
The majority views Summerlin’s statement at the sentencing hearing that he did not want Dr. Tatro to testify as dispositive. To be sure, the defendant “has the ultimate authority to make certain fundamental decisions regarding his case.” Jones v. Barnes, 463 U.S. 745, 751, 103 S.Ct. 3308, 77 L.Ed.2d 987 (1983). However, “the lawyer has — and must have — full authority to manage the conduct of the trial.” Taylor v. Illinois, 484 U.S. 400, 418, 108 S.Ct. 646, 98 L.Ed.2d 798 (1988). Further, and perhaps more importantly, if a defendant elects to waive the presentation of mitigating evidence at capital sentencing, it must be an informed choice. Cf. Anderson v. Calderon, 232 F.3d 1053, 1085 (9th Cir.2000) (“Counsel’s actions are usually based, quite properly, on informed strategic choices made by the defendant and on information supplied by the defendant _”) (emphasis supplied). Indeed, because Arizona law mandated a penalty of death in this situation without the presentation of mitigating evidence, a competency hearing would have been required if Summerlin had stated he was knowingly withdrawing the presentation of any defense at sentencing. See Rees v. Peyton, 384 U.S. 312, 313-14, 86 S.Ct. 1505, 16 L.Ed.2d 583 (1966). However, despite the gravity of the consequences, counsel did not explain his strategy — or the consequences of failing to present the mitigating evidence — prior to the hearing, and only spent five minutes with Summerlin at the hearing discussing the matter. Summerlin was not presented with an informed choice and, in any event, Summerlin’s attorney had the responsibility to manage the evi-dentiary hearing.
*966The majority also reasons that reference to the material in the pre-sentence report sufficed. However, viewing the report out of the context of Summerlin’s social history and mental health was not effective assistance. Cf. Wallace, 184 F.3d at 1116 (holding that the attorney had been ineffective at sentencing because “[t]he sentencing judge saw only glimmers of this history, and received no evidence about its significance vis-a-vis mitigating circumstances”). Indeed, it may have done more damage than good. The introduction of a pre-sentence report prepared by the government hardly excuses an utter failure to develop any other mitigating evidence or to spend any time preparing for the capital sentencing hearing. The fact that substantial mitigating evidence existed underscores the prejudice suffered by Summer-lin by his attorney’s failure.
The brutal crime Summerlin committed was heinous and outside the bounds of all decent human behavior. However, it is equally clear that Summerlin is an extremely disturbed individual who did not awaken that morning with the plan of murdering Brenna Bailey. Given the amount of potentially mitigating evidence available, we should not now be left with the substantial question as to whether a death sentence would have been imposed had Summerlin’s attorney bothered to investigate and present a sentencing defense. Perhaps, as the majority concludes, presentation of mitigating evidence would not have made any difference. But these are not matters we should leave to idle speculation. Thus, if we were not reversing based on the other issues presented, I would vacate the death sentence and remand with instructions to order a new capital sentencing hearing.